Case 20-40163-JMM       Doc 115     Filed 12/31/20 Entered 12/31/20 12:32:15               Desc Main
                                  Document      Page 1 of 26



   Steven L. Taggart, ISB No. 8511
   MAYNES TAGGART PLLC
   P. O. Box 3005
   Idaho Falls, ID 83403
   Telephone: (208) 552-6442
   Facsimile: (208) 524-6095
   Email: staggart@maynestaggart.com

   Counsel for Debtor/Debtor-in-Possession

                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

    In Re:                                            Case No. 20-40163-JMM

    ROBERT ALLEN AUTO GROUP, INC.                     Chapter 11

    Debtor/Debtor-in-Possession.



                          CHAPTER 11 PLAN OF LIQUIDATION


           ROBERT ALLEN AUTO GROUP, INC., the Debtor, proposes the following Plan
   of Liquidation (“Plan”). This Plan treats all of the assets of Robert Allen Auto Group, Inc.,
   including the assets of Robert Allen Nissan of Helena, Inc. and Allen Family Holdings,
   L.L.C. (merged into the Debtor prepetition) and proposes a resolution of the outstanding
   claims against it. Reference is made to the Disclosure Statement, distributed with this Plan,
   which contains a discussion of the Debtor’s assets, its business troubles, liquidation
   alternatives, a summary and analysis of this Plan, and certain related matters. Debtor urges
   all holders of claims to read this Plan and the Disclosure Statement in their entirety before
   voting to accept or reject this Plan. It is important that you read this Plan carefully, and in
   conjunction with the Debtor’s Disclosure Statement to evaluate the impact such Plan will
   have upon your claim or interest.

                                   EXECUTIVE SUMMARY

           The plan calls for the controlled and timely liquidation of all assets over the next
   months through a series of sales, auctions, and liquidations. More specifically, the Plan
   will call for:

              •   Sale of the following through the Plan:
                     o Debtor’s commercial real estate, consisting of 28,961 square feet of
                          commercial buildings on nearly 3 acres and other assets.
Case 20-40163-JMM       Doc 115     Filed 12/31/20 Entered 12/31/20 12:32:15               Desc Main
                                  Document      Page 2 of 26



              •   There are minimal additional assets which shall also be liquidated
                  consisting of accounts receivable, furniture, equipment and machinery.
              •   Once all such assets have been sold, Debtor’s business will cease to exist


          The proceeds from the sale, auction, or surrender of assets will be applied as
   provided herein, but generally to lienholders in order of lien priority in specific collateral
   and then to administrative, priority and general unsecured creditors.

                                    ARTICLE I.
                      DEFINITIONS, RULES OF INTERPRETATION
                            AND COMPUTATION OF TIME

          1.1 Scope of Definitions; Rules of Construction.

           Except as expressly provided or unless the context otherwise requires, capitalized
   terms used but not otherwise defined in this Plan shall have the meanings ascribed to them
   in this Article I. Any term used in this Plan that is not defined herein, but is defined in the
   Disclosure Statement, the Bankruptcy Code or the Bankruptcy Rules, shall have the
   meaning ascribed to it therein. Whenever the context requires, such terms shall include the
   plural as well as the singular number, the masculine gender shall include the feminine, and
   the feminine gender shall include the masculine.

          1.2 Definitions.

                  1.2.1 “Administrative Claim” means a claim for the cost or expense of
   administration of this Chapter 11 case, including any actual and necessary expense of
   preserving or liquidating the estate, any actual and necessary expense of operating the
   business of the Debtor, and all allowances approved by the Court in accordance with the
   Bankruptcy Code.

                   1.2.2 “Administrative Claims Bar Date” shall have the meaning given it
   in Article 14.1.1 of this Plan.

                   1.2.3 “Allowed Claim” means a claim or any portion thereof (a) that has
   been allowed by a Final Order of the Bankruptcy Court or (b) as to which, on or by the
   Effective Date, (i) no proof of claim has been filed with the Bankruptcy Court and (ii) the
   liquidated and non-contingent amount of which is scheduled, other than a claim that is
   scheduled at zero, in an unknown amount, or as disputed, or (c) for which a proof of claim
   in a liquidated amount has been timely filed with the Bankruptcy Court pursuant to the
   Bankruptcy Code, any Final Order of the Bankruptcy Court or other applicable bankruptcy
   law, and as to which either (i) no objection to its allowance has been filed within the periods
   of limitation fixed by this Plan, the Bankruptcy Code or by any order of the Bankruptcy
   Court, or (ii) any objection as to its allowance has been settled or withdrawn or has been
   denied by a Final Order, or (d) is reflected in a schedule of Allowed Claims, if any, filed
   from time to time with the Bankruptcy Court by the Debtor, or (e) that is expressly allowed


   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 2
Case 20-40163-JMM       Doc 115     Filed 12/31/20 Entered 12/31/20 12:32:15               Desc Main
                                  Document      Page 3 of 26



   in a liquidated amount in this Plan. An Allowed Claim (a) includes a Disputed Claim to
   the extent such Disputed Claim becomes allowed after the Effective Date; and (b) shall be
   net of any valid setoff exercised with respect to such claim under the provisions of the
   Bankruptcy Code and applicable law. Unless otherwise specified herein, in section 506(b)
   of the Bankruptcy Code, or in any order of the Bankruptcy Court, “Allowed Claim” shall
   not, for purposes of distributions under this Plan, include for prepetition claims, interest on
   such claim or claims accruing from or after the Petition Date.

                   1.2.4 “Avoidance Actions” means any and all actions, causes of action,
   suits, accounts, controversies, agreements, promises, rights to legal remedies, rights to
   equitable remedies, rights to payment and claims existing or arising under Chapter 5 of the
   Bankruptcy Code, including but not limited to state law remedies available pursuant to
   Section 544 of the Bankruptcy Code, whether known or unknown, reduced to judgment,
   not reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
   disputed, undisputed, secured, unsecured and whether asserted or assertible directly or
   derivatively, in law, equity or otherwise.

                   1.2.5 “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as
   codified in Title 11 of the United States Code, 11 U.S.C. §§101-1532, as now in effect or
   hereafter amended, and as applicable to Debtor’s Chapter 11 case.

                    1.2.6 “Bankruptcy Court” means the United States Bankruptcy Court for
   the District of Idaho or any other court with jurisdiction over Debtor’s Chapter 11 case.

                   1.2.7 “Bankruptcy Rules” means, collectively, the Federal Rules of
   Bankruptcy Procedure promulgated under section 2075 of title 28 of the United States Code
   and the Official Bankruptcy Forms, the Federal Rules of Civil Procedure, as applicable to
   the Debtor’s Chapter 11 case or proceedings therein, and the Local Rules of the Bankruptcy
   Court, all as now in effect or hereafter amended, and as applicable to Debtor’s Chapter 11
   case.

                  1.2.8 “Business Day” means any day on which commercial banks are
   open for business in Idaho Falls, Idaho, excluding Saturdays, Sundays or “legal holidays”
   (as defined in Bankruptcy Rule 9006(a)).

                 1.2.9 “Case Interest Rate” means the federal judgment rate described in
   28 U.S.C. § 1961 in effect on the Petition Date.

                   1.2.10 “Causes of Action” means, individually or collectively, any and all
   actions, causes of action, suits, accounts, controversies, agreements, promises, rights to
   legal remedies, rights to equitable remedies, rights to payment and claims held by Debtor
   as of the Effective Date, including but not limited to Avoidance Actions, whether known
   or unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated, fixed,
   contingent, matured, unmatured, disputed, undisputed, secured, unsecured and whether
   asserted or assertible directly or derivatively, in law, equity or otherwise.



   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 3
Case 20-40163-JMM       Doc 115     Filed 12/31/20 Entered 12/31/20 12:32:15             Desc Main
                                  Document      Page 4 of 26



                  1.2.11 “Class” means one of the classes of claims listed in Article II of this
   Plan.

                 1.2.12 “Confirmation” means entry by the Bankruptcy Court of the
   Confirmation Order.

                 1.2.13 “Confirmation Date” means the date of entry of the Confirmation
   Order on the docket maintained by the Clerk of the Bankruptcy Court with respect to this
   Chapter 11 case.

                 1.2.14 “Confirmation Hearing” means the hearing held by the Bankruptcy
   Court pursuant to section 1128(a) of the Bankruptcy Code, to consider confirmation of this
   Plan under section 1129 of the Bankruptcy Code, as such hearing may be adjourned or
   continued from time to time.

                  1.2.15 “Confirmation Order” means the order of the Bankruptcy Court
   confirming this Plan under section 1129 of the Bankruptcy Code.

                 1.2.16 “Debtor” means Robert Allen Auto Group, Inc., including in its
   capacity as Debtor-in-possession under sections 1107 and 1108 of the Bankruptcy Code.

                   1.2.18 “Disclosure Statement” means the disclosure statement that relates
   to this Plan, as approved by the Bankruptcy Court as containing adequate information
   pursuant to section 1125 of the Bankruptcy Code and Fed. R. Bankr. P. 3017, as such
   disclosure statement may be amended, modified or supplemented from time to time.

                  1.2.19 “Disputed Claim” means any claim against or Interest in Debtor or
   any portion thereof that is not an Allowed Claim or a disallowed claim, as the case may be.

                   1.2.20 “Distribution Date” means the date, occurring within one hundred
   twenty (120) days of the Effective Date or as soon as is practicable thereafter, on which
   the Debtor first makes distributions under this Plan.

                  1.2.21 “Effective Date” means the Second Business Day on which all
   conditions set forth in Article 9.1 of this Plan have been either satisfied or waived as
   provided in Article 9.2 of this Plan.

                   1.2.22 “Final Order” means an order or judgment of the Bankruptcy Court,
   or other court of competent jurisdiction with respect to the subject matter, which has not
   been reversed, stayed, modified or amended, and as to which the time to appeal or seek
   certiorari has expired and no appeal or petition for certiorari has been timely taken, or as
   to which any appeal that has been taken or any petition for certiorari that has been or may
   be filed has been resolved by the highest court to which the order or judgment was appealed
   or from which certiorari was sought.




   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 4
Case 20-40163-JMM        Doc 115     Filed 12/31/20 Entered 12/31/20 12:32:15               Desc Main
                                   Document      Page 5 of 26



                 1.2.23 “General Unsecured Claim” means a pre-petition unsecured claim
   against Debtor that is not entitled to priority under section 507 of the Bankruptcy Code,
   including any claim for money borrowed or guaranteed, rejection of executory contracts,
   unsecured deficiency claims, and claims for indemnification, if any.

                   1.2.24 “Gross Lease” means a flat fee lease whereby the tenant is not
   responsible for payment or reimbursement of any costs associated with taxes, insurance,
   utilities or maintenance of any item more than $500. The costs associated with taxes,
   insurance, utilities, and maintenance requirements of more than $500 shall be the
   responsibility of the landlord.

                    1.2.25 “Interest” means the legal, equitable, contractual and other rights of
   any holder of a stock interest, membership interest, partnership interest or other equity
   interest in a corporation, limited liability company, limited partnership, general partnership
   or other entity, whether or not transferable, and any option, warrant or right, contractual or
   otherwise, to purchase, sell, subscribe for or otherwise acquire or receive any such interest.

                 1.2.26 “Internal Revenue Code” means the Internal Revenue Code of 1986,
   as amended from time to time.

                  1.2.27 “Liquidation Completion Date” means the date at which all real
   property and personal property under the Plan is liquidated, but prior to the completion of
   the Plan. This should not be confused with the Plan Termination Date.

                   1.2.28 “Net Proceeds” are proceeds from a sale net of any tax liabilities
   arising from such sale (such as but not limited to capital gains), and any costs of the sale
   (such as but not limited to an auctioneer fee, transportation costs, brokerage/realtor fee,
   closing costs, filing fee, recording fee, etc.), any trustee fees associated with such sale, and
   any carveouts as provided herein.

                  1.2.29 “Other Priority Claim” means a claim entitled to priority under
   section 507(a) of the Bankruptcy Code other than a priority tax claim or an administrative
   claim.

                  1.2.30 “Person” means an individual, corporation, partnership, joint
   venture, association, joint stock company, limited liability company, limited liability
   partnership, trust, trustee, United States Trustee, estate, unincorporated organization,
   government, governmental unit (as defined in the Bankruptcy Code), agency or political
   subdivision thereof or other entity.

                    1.2.31 “Petition Date” means October 9, 2018, the date on which Debtor
   filed its petition for reorganization relief commencing the Chapter 11 case.

                   1.2.32 “Plan” means this Liquidation Plan proposed by Debtor, together
   with all exhibits hereto, as it may be further amended, modified or supplemented from time



   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 5
Case 20-40163-JMM       Doc 115     Filed 12/31/20 Entered 12/31/20 12:32:15              Desc Main
                                  Document      Page 6 of 26



   to time in accordance with section 1127 of the Bankruptcy Code, including Plan
   Supplements, if any.

                  1.2.33 “Plan Supplement” means the compilation of documents or forms
   of documents specified in this Plan, including any exhibits to this Plan not included
   herewith, that may be filed with the Bankruptcy Court on or before the date that is fourteen
   (14) days prior to the Confirmation Hearing.

                 1.2.34 “Plan Termination Date” means August 31, 2021. This should not
   be confused with the Liquidation Completion Date.

                  1.2.35 “Post-Effective Date Assets” means all property of the kind defined
   in Section 541, as limited by all subsections of Section 541, of the Bankruptcy Code.

                  1.2.36 “Pro Rata” means, at any time, the proportion that the face amount
   of an Allowed Claim in a particular Class bears to the aggregate face amount of all claims
   (including Disputed Claims, but excluding disallowed claims) in that Class, unless this
   Plan provides otherwise.

                   1.2.37 “Professional Fee Claims” shall have the meaning given it in Article
   14.1.2 of this Plan.

                  1.2.38 “Proponent” means Debtor.

                   1.2.39 “Secured Claim” means a claim, other than a Setoff Claim, that is
   secured by a lien that is valid, perfected and enforceable, and not avoidable, on property in
   which Debtor has an interest, or the proceeds of the sale of such property, to the extent of
   the value, as of the Petition Date, of such interest or lien as determined by a Final Order of
   the Bankruptcy Court under section 506 of the Bankruptcy Code or as otherwise agreed
   upon in writing by the Debtor and the holder of such claim.

                  1.2.40 “Setoff Claim” means a claim of holder that has a valid right of
   setoff with respect to such claim, which right is enforceable under section 553 of the
   Bankruptcy Code as by a Final Order or as otherwise agreed writing by the Debtor, to the
   extent of the amount subject to such right of setoff.

                   1.2.41 “Voting Deadline” means the date and time, as fixed by an order of
   the Bankruptcy Court and set forth in the Disclosure Statement, by which all Ballots to
   accept or reject this Plan must be received.


          1.3     Rules of Interpretation.

          In this Plan (a) any reference to a contract, instrument, release, indenture or other
   agreement or document as being in a particular form or on particular terms and conditions
   means the agreement or document substantially in that form or on those terms and
   conditions; (b) any reference to an existing document or exhibit means that document or

   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 6
Case 20-40163-JMM          Doc 115     Filed 12/31/20 Entered 12/31/20 12:32:15              Desc Main
                                     Document      Page 7 of 26



   exhibit as it may have been amended, modified or supplemented; (c) unless otherwise
   specified, all references to Sections, Articles, Schedules and Exhibits are references to
   Sections, Articles, Schedules and Exhibits of or to this Plan; (d) the words “herein” and
   “hereto” refer to this Plan in its entirety rather than to a particular portion of this Plan; (e)
   captions and headings to Articles and Sections are for convenience and ease of reference
   only and are not intended to be a part of or to impact interpretation of this Plan; and (f) the
   rules of construction in section 102 of the Bankruptcy Code and in the Bankruptcy Rules
   shall apply.

           1.4     Computation of Time.

   In computing any period of time prescribed or allowed by this Plan, the provisions of
   Bankruptcy Rule 9006(a) shall apply.


                                  ARTICLE II.
                     CLASSIFICATION OF CLAIMS AND INTEREST

           2.1     Introduction.

           All claims, except administrative claims and priority tax claims, are placed in the
   Classes set forth below in accordance with section 1123(a)(1) of the Bankruptcy Code.
   Administrative claims and priority tax claims, as described below, have not been classified
   and are not entitled to vote on this Plan. A claim is placed in a particular Class only to the
   extent that the claim falls within the description of that Class and is classified in other
   Classes to the extent that any portion of the claim or Interest falls within the description of
   such other Classes. A claim is also placed in a particular Class for the purpose of receiving
   distributions pursuant to this Plan only to the extent that such claim is an Allowed Claim
   in that Class and such claim has not been paid, released, waived or otherwise settled prior
   to the Effective Date.

   All allowed claims and allowed interests have been placed in the following classes:

           2.2.    Unclassified Claims (not entitled to vote on the Plan).

                   2.2.1    Class AC1 – Administrative Claims.

                   2.2.2    Class PC1 – Priority Tax Claims.

           2.3     Unimpaired Class of Claims (deemed to have accepted the Plan).

                   2.3.1    Class PC2 – Other Priority Claims.

          Class PC2 consists of all Other Priority Claims against the Debtor. There are four
   (4) Other Priority Claims consisting of prepetition wage claims to employees Dani
   McDonald, Kenneth Edick, Susan K. Edick, and Tyler Allen.


   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 7
Case 20-40163-JMM         Doc 115     Filed 12/31/20 Entered 12/31/20 12:32:15           Desc Main
                                    Document      Page 8 of 26




          2.4     Impaired Classes of Claims (entitled to vote on the Plan).

          All impaired classes are set forth in Section 3.3 below.


                                 ARTICLE III.
                      TREATMENT OF CLAIMS AND INTERESTS

          3.1     Unclassified Claims.

                  3.1.1    Class AC1 – Administrative Claims.

           Each holder of an Allowed Claim that is an administrative claim shall receive from
   the Debtor, in full satisfaction, settlement, release, and discharge of and in exchange for
   such allowed administrative claim, cash equal to the unpaid portion of such allowed
   administrative claim on or as soon as reasonably practicable after the liquidation of all of
   Debtor’s real estate and subject to the requirements of Article 14.1.2 of the Plan for
   Professional Fee Claims and substantial contribution claims; provided however, that
   obligations incurred by the Debtor after the Confirmation Date, including Professional Fee
   Claims, shall not be subject to applications to the Bankruptcy Court and may be paid by
   the Debtor in the ordinary course of business and without further Bankruptcy Court
   approval.

                  3.1.2    Class PC1 – Priority Tax Claims

           Each holder of an Allowed Claim that is a priority tax claim shall be paid in full at
   any time on or after the Distribution Date without premium or penalty; and provided
   further, that no holder of an allowed priority tax claim shall be entitled to any payments on
   account of any pre-Effective Date interest accrued on or penalty arising after the Petition
   Date with respect to or in connection with such allowed priority tax claim.

          3.2     Unimpaired Class of Claims.

                  3.2.1    Class PC2 – Other Priority Claims.

           On, or as soon as soon as reasonably practicable after the liquidation of all of
   Debtor’s real estate, as applicable, (a) cash in an amount equal to the unpaid portion of
   such allowed Other Priority Claim or (b) such other treatment as to which the Debtor and
   such holder shall have agreed upon in writing.

          3.3     Impaired Class of Claims.

                  3.3.1    Class SC1 – Bannock County Treasurer

          This class consists of the Secured Claim of the Bannock County Treasurer for


   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 8
Case 20-40163-JMM        Doc 115     Filed 12/31/20 Entered 12/31/20 12:32:15               Desc Main
                                   Document      Page 9 of 26



   $29,036.13 in property taxes related to the property at 345 N 5th Avenue, Pocatello, ID
   83204. The remaining balance of this claim shall be paid in full from the proceeds of the
   sale of the property consisting of the following, not already sold:

           300 North 5th Ave., Pocatello – Buildings and property totaling 28,961 square feet
           on a 2.96 acre site.

           Parcel 1 - RUPOC175400 Block 270, Lots 11-15 & South 6' of Lot 16
           Parcel 2 - RUPOC184300 Block 293, Lots 1 and 2
           Parcel 3 - RUPOC183500 Block 293, Lots 2 and 3
           Parcel 4 - RUPOC183600 Block 293, Lots 4 and 5
           Parcel 5 - RUPOC183700 Block 293 Lots 6 thru 10
           Parcel 6 - RPPOC184300 Block 294, Lots 1 thru 7
           Parcel 7 - RPPOC183800 Block 293, Lots 11 and 12
           Parcel 8 – RPPOC 174700 Block 269, Lots 16 and South 1/2 of 17
           Parcel 9 - RPPOC175200 Block 270, Lots 7 and 8
           Parcel 10 - RPPOC175302 Block 270, West 70' of Lots 9 and 10
           Parcel 11 - RUPOC173800 Block 270, Lots 1 and 2

   (hereafter “Real Property”).

                   The Bannock County Treasurer shall retain the lien securing the claim until
   the allowed secured claim has been paid as provided herein. Members of this class shall
   accept the foregoing claim treatment in full satisfaction of the claim(s) and shall receive no
   further distributions under the Plan.

           Any event of default that may have existed pre-petition with respect to this claim
   shall be deemed cured and any notices which may have been recorded pre or post-petition
   with respect to this claim shall be deemed null and void and of no further force or effect,
   and the holder of the Class SC1 Claim shall execute any documents or instruments
   necessary to reflect the same, including the execution and recordation of any pertinent
   releases.

           The automatic stay and/or plan injunction on the real property which secures Class
   SC1’s claim will continue in effect until the Plan Termination Date or at such time as the
   real property is sold, whichever occurs first. Should the real property fail to sell before this
   date, the stay will automatically expire, and Class SC1 may pursue state law remedies,
   including judicial foreclosure.

           In the event that the Debtor defaults in its obligation to pay each payment due and
   payable under the Plan to the Class SC1, Class SC1 may send a written notice of the default
   to the Debtor at the Debtor’s place of business or such other location as may be agreed,
   and Debtor’s counsel. In that event, the Debtor will have 30 days from the date the notice
   is sent to cure the default. If during that period the default is not cured, the Class SC1
   Claimant may file the Statement of Default with the Bankruptcy Court, the filing of which
   will operate as relief from the automatic stay and the Bannock County Treasurer shall be


   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 9
Case 20-40163-JMM         Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15               Desc Main
                                 Document    Page 10 of 26



   entitled to record any pertinent notices and accelerate the entire unpaid indebtedness and/or
   exercise such other remedies as provided under any guarantees, or under applicable Idaho
   law. The Debtor shall be entitled to cure and reinstate any such default under applicable
   Idaho law.

           Nothing in the Plan shall enhance, diminish, or otherwise increase or decrease the
   rights of the holder of Class SC1 to seek recovery on its claim as against any party other
   than the Liquidating Debtor.

          This Class is impaired under the Plan.

                  3.3.2    Class SC2 – Nissan Motor Acceptance Corporation

           This class consists of the Secured Claim of Nissan Motor Acceptance Corporation,
   (hereafter “NMAC”), which is partially secured by the Real Property identified in 3.3.1
   above. The underlying bases for Class SC2 are as follows:

      •   Real Estate Loan – On or about December 16, 2016, Allen Family Holdings,
          LLC (“AFH”) executed a Promissory Note payable to NMAC. The Promissory
          Note represented a real estate loan made by NMAC to Allen Family Holdings,
          LLC for the purpose of acquiring Debtor’s dealership premises located at 300
          North 5th Avenue, Pocatello, Idaho and for making improvements to the same.
          Allen Family Holdings, LLC also executed a Deed of Trust, Assignment of Rents
          and Leases, Security Agreement and Fixture Filing in favor of NMAC dated
          December 16, 2016 creating a lien on the Dealership Premises. The Deed of Trust
          not only secured the Promissory Note but also the payment and performance of all
          indebtedness and other obligations between NMAC and the Debtor, including the
          balances owing under the Montana Judgment and Idaho Judgment listed below.
          The amount outstanding under the Real Estate Loan, as of May 7, 2020, was
          $2,744,313.81 comprised of a principal balance of $2,640,522.92 and interest of
          $103,790.89.

      •   Montana Judgment – On November 7, 2019, a judgment of $2,535,253.77
          against Robert Allen Auto Group, Inc., and Robert T. Allen was awarded in the
          U.S. District Court, District of Montana in the case Nissan Motor Acceptance
          Corporation vs. Robert Allen Auto Group, Inc., and Robert T. Allen, CV 19-160-
          H-CCL. The amount outstanding on that judgment is $2,326,905.30.

      •   Idaho Judgment – On December 19, 2019, a judgment of $1,979,214.61 against
          Robert Allen Auto Group, Inc., and Robert T. Allen was awarded in the U.S.
          District Court, District of Idaho in the case Nissan Motor Acceptance Corporation
          vs. Robert Allen Auto Group, Inc., and Robert T. Allen, Case No. 4:19-cv-00067-
          BLW. The amount outstanding on that judgment is $1,274,617.75.

      •   Cross-Guaranty, Cross-Collateral, and Cross- Default Agreement – on June
          21, 2018, Robert Allen Nissan of Helena, Inc., the Debtor, Allen Family
          Holdings, LLC and Robert T. Allen executed a Fourth Amended and Restated

   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 10
Case 20-40163-JMM         Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15                         Desc Main
                                 Document    Page 11 of 26



           Cross-Guaranty, Cross-Collateral and Cross-Default Agreement (“Cross
           Agreement”). Under the terms of the Cross Agreement, Robert Allen Nissan of
           Helena, Inc., the Debtor, Allen Family Holdings, LLC and Robert T. Allen all
           guaranteed the various loan obligations between NMAC and Robert Allen Nissan
           of Helena, Inc., the Debtor, Allen Family Holdings, LLC. In addition, any
           collateral securing any specific loan obligation owing to NMAC constituted
           collateral for all other loan obligations owing to NMAC by Robert Allen Nissan
           of Helena, Inc., the Debtor, Allen Family Holdings, LLC.

           As of May 7, 2020, the total outstanding indebtedness owing to NMAC was
   estimated at $6,345,836.86. However, on October 5, 2020, this Court approved1 a
   stipulation between the Debtor and NMAC in which the Debtor and NMAC agreed that
   of the total amount of its claim, only the amount secured by the Real Estate Loan would
   be treated as secured.2 Therefore, of the $6,345,836.86 total amount estimated amount
   Debtor owes to NMAC, $2,744,313.81 shall be treated as secured and as a Class SC2
   claimant, while the remaining $3,601,523.05 shall be treated as unsecured and shall
   become a part of Class UC1.

           Class SC2’s claim of $2,744,313.81 will be satisfied from the Net Proceeds of the
   sale of the Real Property, as identified in 3.3.1 above, after Class SC1’s claim is fully
   satisfied.

           Class SC2 shall retain the lien securing the claim until the allowed secured claims
   have been paid as provided herein. Members of this class shall accept the foregoing claim
   treatment in full satisfaction of the claim(s) and shall receive no further distributions under
   the Plan.

           The automatic stay and/or plan injunction on the Real Property will continue in
   effect until March 15, 2021, or at such time as the Real Property is sold, whichever occurs
   first. Should the Real Property fail to sell before this date, the stay will automatically
   expire, and Class SC2 may pursue state law remedies, including judicial foreclosure.

           In the event that the Debtor defaults in its obligation to pay each payment due and
   payable under the Plan to the Class SC2, Class SC2 may send a written notice of the default
   to the Debtor at the Debtor’s place of business or such other location as may be agreed,
   and Debtor’s counsel. In that event, the Debtor will have 30 days from the date the notice
   is sent to cure the default. If during that period the default is not cured, the Class SC2
   Claimant may file the Statement of Default with the Bankruptcy Court, the filing of which
   will operate as relief from the automatic stay and Class SC2 shall be entitled to record any
   pertinent notices and accelerate the entire unpaid indebtedness and/or exercise such other
   remedies as provided under any guarantees, or under applicable Idaho law. The Debtor
   shall be entitled to cure and reinstate any such default under applicable Idaho law.

   1
     See Order on Motion to Approve Stipulation Resolving Motion for Relief from Stay and Treatment of
   Nissan Motor Acceptance Corporation (Dkt. 97). Doc. 102.
   2
      See Stipulation Resolving Motion for Relief from Stay and Treatment of Claim of Nissan Motor
   Acceptance Corporation, Doc. 92.

   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 11
Case 20-40163-JMM         Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15              Desc Main
                                 Document    Page 12 of 26




           Nothing in the Plan shall enhance, diminish, or otherwise increase or decrease the
   rights of the holder of Class SC2 to seek recovery on its claim as against any party other
   than the Liquidating Debtor.

          This Class is impaired under the Plan.

                  3.3.3    Class SC3 – U.S. Bank Equipment Finance

           Class SC3 consists of that Secured Claim filed as Proof of Claim 11 by U.S. Bank,
   N.A. d/b/a/ U.S. Bank Equipment Finance, aka Bank of the West, (hereafter “U.S. Bank”).
   In that Proof of Claim, U.S. Bank asserts a claim of $62,985.82, of which they assert
   $30,000 is secured by a lien on a “car wash” that is perfected by a UCC filing. Debtor has
   been unable to locate such UCC statement and one has not been provided with the Proof
   of Claim. Therefore, Debtor disputes this claim and elects to treat it in its entirety as an
   unsecured claim, and shall become a part of the UC1 Class below.

                  3.3.4    Class UC1 – General Unsecured Claims

           Class UC1 consists of all General Unsecured Claims that exist against the Debtor,
   including, without limitation, monies borrowed, rejection of executory contracts and
   unexpired leases, unsecured deficiency claims if timely filed, and claims for
   indemnification, if any, but claims for indemnification or contribution are only included to
   the extent not included in any other class. Members of this class shall be paid parri passu,
   on or before the Plan Termination Date, all remaining funds in Debtor’s DIP Account, net
   administrative costs and any remaining tax liabilities.

          Class UC1 is impaired under the Plan.

                  3.3.5    Class EQ1 – Equity Interest Holders

           Equity Interest Holders (Pre- and post-petition). Class EQ1 consists of all Equity
   Interests in the Debtor. An effect of confirmation shall vest equity ownership in the
   Liquidating Debtor in the same persons and at the same percentages that existed pre-
   petition. Members of this Class EQ1 shall receive no equity distributions on account of
   their equity interests until creditors holding Allowed Claims have been paid in full as
   provided supra.

          3.4     Allowed Claims.

           Notwithstanding any provision herein to the contrary, the Debtor shall make
   distributions only to holders of Allowed Claims. No holder of a Disputed Claim shall
   receive any distribution on account thereof until and to the extent that its Disputed Claim
   becomes an Allowed Claim. The presence of a Disputed Claim in any Class shall not be a
   cause to delay distribution to Allowed Claims in that Class. Any holder of a Disputed
   Claim that becomes an Allowed Claim after the Distribution Date shall not receive its


   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 12
Case 20-40163-JMM         Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15               Desc Main
                                 Document    Page 13 of 26



   distribution, except as otherwise expressly provided in this Plan, and except as set forth in
   Article VIII of this Plan.

          3.5     Accrual of Post-Petition Interest.

           In accordance with section 502(b)(2) of the Bankruptcy Code, the amount of all
   claims against the Debtor shall be calculated as of the Petition Date. Except as otherwise
   provided elsewhere in this Plan or in an order of the Bankruptcy Court, no holder of an
   Allowed Claim shall be entitled to the accrual of post-petition interest or the payment by
   Debtor of post-petition interest on account of such Allowed Claim for any purpose.
   Notwithstanding the foregoing, holders of Allowed Claims that are secured claims shall be
   entitled to post-petition interest to the extent provided for in Bankruptcy Code section
   506(b).
                                          ARTICLE IV.
                      TREATMENT OF EXECUTORY CONTRACTS
                                  AND UNEXPIRED LEASES

          4.1     Assumed Contracts and Leases.

           Except as otherwise provided in this Plan, or in any contract, instrument, release,
   or other agreement or document entered into in connection with this Plan, as of the
   Effective Date, Debtor shall be deemed to have rejected each executory contract and
   unexpired lease to which it is a party, unless such contract or lease is otherwise accepted.

          4.2     Claims Based on Rejection of Executory Contracts or Unexpired
   Leases.

          If the rejection by Debtor, pursuant to this Plan or otherwise, of an executory
   contract or unexpired lease results in a claim for damages, THEN SUCH CLAIM SHALL
   BE FOREVER BARRED AND SHALL NOT BE ENFORCEABLE AGAINST THE
   BANKRUPTCY ESTATE AND THE LIQUIDATING DEBTOR, UNLESS A PROOF
   OF CLAIM IS FILED WITH THE CLERK OF THE BANKRUPTCY COURT AND
   SERVED ON COUNSEL FOR DEBTOR WITHIN THE EARLIER OF THIRTY (30)
   DAYS AFTER SERVICE OF THE EARLIER OF (I) NOTICE ENTRY OF THE
   CONFIRMATION ORDER OR (II) OTHER NOTICE THAT THE EXECUTORY
   CONTRACT OR UNEXPIRED LEASE HAS BEEN REJECTED.

                                 ARTICLE V.
                    MEANS FOR IMPLEMENTATION OF THE PLAN

          5.1     Cash Disbursements.

                  5.1.1    Reserved.




   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 13
Case 20-40163-JMM           Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15               Desc Main
                                   Document    Page 14 of 26



             5.2    Distributions from Liquidation and Winding Down

                    5.2.1    Plan Term

          From the Confirmation Date to Plan Termination Date and winding down, the
   Debtor shall dedicate such portion of the distributions from liquidations as is necessary to
   implement the Plan.

                    5.2.2    Reserved.

             5.3    Reserved.

             5.4    Post-Effective Date Assets.

             All Post-Effective Date Assets shall be retained by the Debtor except as set forth
   herein.

             5.5    Exemption from Certain Transfer Taxes.

           Pursuant to section 1146(c) of the Bankruptcy Code, the issuance, transfer or
   exchange of a security, or the making or delivery of an instrument of transfer from Debtor
   to any other Person or entity pursuant to a sale or transfer authorized by this Plan shall not
   be subject to any document recording tax, stamp tax, conveyance fee, intangibles or similar
   tax, mortgage tax, stamp act, real estate transfer tax, mortgage recording tax or other similar
   tax or governmental assessment, and the Confirmation Order shall direct the appropriate
   state or local governmental officials or agents to forego the collection of any such tax or
   governmental assessment and to accept for filing and recordation any of the foregoing
   instruments or other documents without the payment of any such tax or governmental
   assessment.

             5.6    Transaction on Business Days.

            If the date on which a transaction may occur under this Plan shall occur on a day
   that is not a Business Day, then such transaction shall instead occur on the next succeeding
   Business Day.

             5.7    Implementation.

           Pursuant to the Confirmation Order and upon Confirmation of this Plan, the Debtor
   shall be authorized to take all necessary steps, and perform all necessary acts, to
   consummate the terms and conditions of this Plan, in accordance with its terms. On or
   before the Effective Date, Debtor may file with the Bankruptcy Court such agreements and
   other documents as may be necessary or appropriate to effectuate or further evidence the
   terms and conditions of this Plan and the other agreements referred to herein. Debtor shall
   execute such documents and take such other actions as necessary to effectuate the



   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 14
Case 20-40163-JMM       Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15                  Desc Main
                               Document    Page 15 of 26



   transactions provided for in this Plan, without the need for any additional approvals, lien
   releases, authorizations or consents.

                                 ARTICLE VI.
                     ACCEPTANCE OR REJECTION OF THE PLAN

          6.1     Classes Entitled to Vote.

           Each impaired Class of claims under this Plan is entitled to vote to accept or reject
   this Plan. By operation of law, each unimpaired Class of claims, if any, is deemed to have
   accepted this Plan and, therefore, is not entitled to vote.

          6.2     Acceptance by Impaired Classes.

           An impaired Class of claims shall have accepted this Plan if (i) the holders of at
   least two-thirds in amount of the Allowed Claims actually voting in the Class have voted
   to accept this Plan and (ii) the holders of more than one-half in number of the Allowed
   Claims actually voting in the Class have voted to accept this Plan, in each case not counting
   the vote of any holder designated under section 1126(e) of the Bankruptcy Code.

          6.3     Elimination of Classes.

           Any Class that does not contain, as of the date of the commencement of the
   Confirmation Hearing, any Allowed Claims or Interests or any claims temporarily allowed
   for voting purposes under Fed. R. Bankr. P. 3018 shall be deemed to have been deleted
   from this Plan for purposes of (i) voting to accept or reject this Plan and (ii) determining
   whether it has accepted or rejected this Plan under section 1129(a)(8) of the Bankruptcy
   Code.

          6.4     Cramdown.

            If, and to the extent, necessary to confirm this Plan notwithstanding the deemed
   rejection of this Plan by any Class, the Debtor shall request confirmation of this Plan, as it
   relates to such Classes and as it may be modified from time to time, under section 1129(b)
   of the Bankruptcy Code. The Debtor reserves the right to modify this Plan to the extent, if
   any, that confirmation pursuant to section 1129(b) of the Bankruptcy Code requires
   modification.

                                  ARTICLE VII.
                      PROVISIONS GOVERNING DISTRIBUTIONS

          7.1     Time of Distribution for Claims.

   The above referenced distributions shall be made within the forty-five (45) days of the
   payment due days designated herein unless provided otherwise in the Plan.



   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 15
Case 20-40163-JMM        Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15                   Desc Main
                                Document    Page 16 of 26



          7.2     Allocation of Consideration.

          The aggregate consideration to be distributed to the holders of Allowed Claims in
   each Class of claims under this Plan shall be treated first, as satisfying the stated principal
   amount of each holder’s Allowed Claim and second, to the extent of any remaining
   consideration, as satisfying accrued but unpaid interest, if any.

          7.3     Means of Cash Payment.

           Cash payments under this Plan shall be in U.S. funds, and shall be made, at the
   option, and in the sole discretion, of the Debtor, by (i) checks drawn on or (ii) wire transfers
   from a domestic bank selected by the Debtor. Cash payments to foreign creditors, if any,
   may be made, at the option, and in the sole discretion, of the Debtor, in such funds and by
   such means as are necessary or customary in a particular foreign jurisdiction. Cash
   payments made pursuant to this Plan in the form of checks issued by the Debtor shall be
   null and void if not cashed within sixty (60) days of the date of the issuance thereof.

          7.4     Fractional Dollars; De Minimis Distributions.

           Any other provision of this Plan notwithstanding, payments of fractions of dollars
   shall not be made. Whenever any payment of a fraction of a dollar under this Plan would
   otherwise be called for, the actual payment made shall reflect a rounding of such fraction
   to the nearest whole dollar (up or down), with half dollars being rounded down. The Debtor
   shall not make any payment of less than $100.00 with respect to any claim unless a request
   therefore is made in writing to the Debtor.

          7.5     Delivery of Distributions; Undeliverable or Unclaimed Distributions;
                  No Requirement to Surrender Certificates.

           Distributions to holders of Allowed Claims shall be made by the Debtor (i) at the
   holder’s last known address, (ii) at the address in any written notice of address change
   delivered to the Debtor, or (iii) at the address shown in a duly filed Notice of Transfer
   under Bankruptcy Rule 3001. If any holder’s distribution is returned as undeliverable, is
   unclaimed or such holder fails to cash a check within ninety (90) days of its issuance, such
   distribution shall be deposited with the Bankruptcy Court as unclaimed funds.

          7.6     Withholding and Reporting Requirements.

           In connection with this Plan and all distributions hereunder, the Debtor shall, to the
   extent applicable, comply with all tax withholding and reporting requirements imposed by
   any federal, state, local or foreign taxing authority, and all distributions hereunder shall be
   subject to any such withholding and reporting requirements. The Debtor shall be authorized
   to take all actions necessary or appropriate to comply with such withholding and reporting
   requirements.




   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 16
Case 20-40163-JMM         Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15                 Desc Main
                                 Document    Page 17 of 26



          7.7     Set Offs.

           The Debtor may, but shall not be required to, set off against any claim the payments
   or other distributions to be made pursuant to this Plan in respect of such claim, claims, or
   Causes of Action of any nature whatsoever that Debtor may have against the claim’s
   holder; provided, however, that neither the failure to do so nor the allowance of any claim
   hereunder shall constitute a waiver or release by Debtor of a Cause of Action that Debtor
   may have against such holder.

                                 ARTICLE VIII.
                      PROCEDURES FOR RESOLVING DISPUTED,
                     CONTINGENT, AND UNLIQUIDATED CLAIMS

          8.1     Objections to Claims; Disputed Claims

           No later than as soon as practicable after the Effective Date, the Debtor shall file
   objections, if any, to proofs of claim with the Bankruptcy Court. Notwithstanding any
   provision of this Plan to the contrary, the Debtor shall have the right and standing to process
   and bring on for final hearing claims objections filed during the term of the Plan.

          8.2     No Distribution Pending Allowance.

           Notwithstanding any other provision hereof, if any portion of a claim is a Disputed
   Claim, no payment or distribution provided hereunder shall be made on account of such
   claim unless and until such Disputed Claim becomes an Allowed Claim. Pending the Court
   determination on disallowance, the Debtor shall reserve any portion of plan distributions
   otherwise attributable to such disputed claim if it were allowed. Within thirty (30) days
   after the date that the order or judgment of the Bankruptcy Court or other applicable court
   of competent jurisdiction allowing any Disputed Claim becomes a Final Order, such
   formerly Disputed Claim will receive the portion of reserved plan payments held by the
   Debtor attributable to such claim.

          8.3     Estimation of Claims; Distribution Reserve.

                  8.3.1    Estimation of Claims.

           Debtor may, at any time, request that the Bankruptcy Court estimate any contingent
   or unliquidated claim pursuant to section 502(c) of the Bankruptcy Code regardless of
   whether Debtor has previously objected to such claim or whether the Bankruptcy Court
   has ruled on any such objection, and the Bankruptcy Court will retain jurisdiction to
   estimate any claim at any time during litigation concerning any objection to any claim,
   including during the pendency of any appeal relating to any such objection. In the event
   that the Bankruptcy Court estimates any contingent or unliquidated claim, that estimated
   amount will constitute either the allowed amount of such claim or a maximum limitation
   on such claim, as determined by the Bankruptcy Court. If the estimated amount constitutes
   a maximum limitation on such claim, Debtor may elect to pursue any supplemental


   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 17
Case 20-40163-JMM         Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15                Desc Main
                                 Document    Page 18 of 26



   proceedings to object to any ultimate payment on such claim. All of the aforementioned
   claims and objection, estimation and resolution procedures are cumulative and not
   necessarily exclusive of one another. Claims may be estimated and subsequently
   compromised, settled, withdrawn or resolved by any mechanism approved by the
   Bankruptcy Court.

          8.4     Distribution After Allowance/Disallowance.

           To the extent that a Disputed Claim ultimately becomes an Allowed Claim, all
   future distributions shall be made to the holder of such Allowed Claim in accordance with
   the provisions of this Plan. Within thirty (30) days after the date that the order or judgment
   of the Bankruptcy Court or other applicable court of competent jurisdiction allowing any
   Disputed Claim becomes a Final Order, the Debtor shall provide to the holder of such claim
   the future distributions to which such holder is entitled under this Plan. To the extent that
   any Disputed Claim is ultimately disallowed the monies reserved by the Debtor pending
   final determination as to the allowance/disallowance of such disallowed claim shall be
   distributed as a part of the next annual disbursement required under this Plan.

                               ARTICLE IX.
                CONDITIONS PRECEDENT TO CONFIRMATION AND
                        CONSUMMATION OF THE PLAN

          9.1     Conditions to Effective Date.

          The following are conditions precedent to the occurrence of the Effective Date that
   must be (i) satisfied or (ii) waived in accordance with Article 9.2 below:

                 9.1.1 The Confirmation Date shall have occurred and the Confirmation
   Order confirming this Plan, as the same may have been modified, supplemented or
   amended, shall have been entered by the Bankruptcy Court.

                  9.1.2    The Confirmation Order shall have become a Final Order.

          9.2     Waiver of Conditions.

           The condition set forth in Article 9.1 above may be waived in whole or in part by
   the Debtor, without any notice to parties in interest or the Bankruptcy Court and without a
   hearing. The failure to satisfy or waive any condition to the Effective Date may be asserted
   by the Debtor regardless of the circumstances giving rise to the failure of such condition to
   be satisfied (including any action or inaction by the Debtor). The failure of the Debtor to
   exercise any of the foregoing rights shall not be deemed a waiver of any other rights, and
   each such right shall be deemed an ongoing right that may be asserted at any time.




   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 18
Case 20-40163-JMM       Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15                 Desc Main
                               Document    Page 19 of 26



                                   ARTICLE X.
                         MODIFICATIONS AND AMENDMENTS

           The Debtor may alter, amend or modify this Plan or any exhibits thereto under
   section 1127(a) of the Bankruptcy Code at any time prior to the Confirmation Date and
   may include any such amended exhibits in this Plan or the Plan Supplement. After the
   Confirmation Date and prior to substantial consummation of this Plan, as defined in section
   1101(2) of the Bankruptcy Code, the Debtor, may, under section 1127(b) of the Bankruptcy
   Code, institute proceedings in the Bankruptcy Court to remedy any defect or omission or
   reconcile any inconsistencies in this Plan, the Disclosure Statement, or the Confirmation
   Order, and such matters as may be necessary to carry out the purposes and effects of this
   Plan so long as such proceedings do not materially adversely affect the treatment of holders
   of claims or Interests under this Plan; provided, however, that prior notice of such
   proceedings shall be served in accordance with the Bankruptcy Rules or order of the
   Bankruptcy Court.

                                    ARTICLE XI.
                             RETENTION OF JURISDICTION

            Under sections 105(a) and 1142 of the Bankruptcy Code, and notwithstanding entry
   of the Confirmation Order and occurrence of the Effective Date, the Bankruptcy Court
   shall retain exclusive jurisdiction over all matters arising out of, and related to, Debtor’s
   Chapter 11 case and this Plan to the fullest extent permitted by law, including, by way of
   illustration and not limitation, jurisdiction to:

           (a)     Allow, disallow, determine, liquidate, classify, estimate or establish the
   priority, nature, validity or amount of any claim or Interest, including, but not limited to,
   the resolution of any request for payment of any administrative claim, the resolution of any
   objections to the allowance or priority of claims, and the resolution of any adversary
   proceeding or contested matter to subordinate any claim or Interest under section 510 of
   the Bankruptcy Code or otherwise;

          (b)     Hear and determine all applications for compensation and reimbursement
   of expenses of professionals under this Plan or under sections 330, 331, 503(b), 1103 and
   1129(a)(4) of the Bankruptcy Code;

          (c)    Hear and determine all applications for compensation and reimbursement
   of expenses by the Debtor’s professionals as described by this Plan.

           (d)     Hear and determine all matters with respect to the assumption or rejection
   of any executory contract or unexpired lease to which a Debtor is a party or with respect to
   which a Debtor may be liable, including, if necessary, the nature or amount of any required
   cure or the liquidation or allowance of any claims arising therefrom;

          (e)     Effectuate performance of and payments under the provisions of this Plan;



   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 19
Case 20-40163-JMM       Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15                   Desc Main
                               Document    Page 20 of 26



          (f)     Hear and determine any and all adversary proceedings, motions,
   applications, and contested or litigated matters arising out of, under, or related to, Debtor’s
   Chapter 11 case, including, but not limited to, any Avoidance Actions;

           (g)    Hear and determine any and all motions to subordinate claims or Interests
   at any time and on any basis permitted by applicable bankruptcy or non-bankruptcy law;

          (h)    Enter such orders as may be necessary or appropriate to execute, implement
   or consummate the provisions of this Plan and all contracts, instruments, releases and other
   agreements or documents created in connection with this Plan, the Disclosure Statement or
   the Confirmation Order;

          (i)   Hear and determine disputes arising in connection with the interpretation,
   implementation, consummation or enforcement of this Plan, including disputes arising
   under agreements, documents or instruments executed in connection with this Plan;

           (j)     Consider any modifications of this Plan, cure any defect or omission or
   reconcile any inconsistency in any order of the Bankruptcy Court, including, without
   limitation, the Confirmation Order;

          (k)    Issue injunctions, enter and implement other orders, or take such other
   actions as may be necessary or appropriate to restrain interference by any entity with
   implementation, consummation or enforcement of this Plan or the Confirmation Order;

          (l)    Enter and implement such orders as may be necessary or appropriate if the
   Confirmation Order is for any reason reversed, stayed, revoked, modified or vacated;

           (m)     Hear and determine any matters arising in connection with or relating to this
   Plan, the Disclosure Statement, the Confirmation Order, or any contract, instrument,
   release or other agreement or document created in connection with this Plan, the Disclosure
   Statement or the Confirmation Order;

         (n)     Enforce all orders, judgments, injunctions, releases, exculpations,
   indemnifications and rulings entered in connection with the Debtor’s Chapter 11 case;

          (o)     Recover all assets of Debtor and property of Debtor’s estate, wherever
   located;

          (p)    Hear and determine matters concerning state, local and federal taxes in
   accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

          (q)    Hear and determine such other matters as may be provided in the
   Confirmation Order or as may be authorized under, or not inconsistent with, provisions of
   the Bankruptcy Code; and

          (r)     Enter a final decree closing Debtor’s Chapter 11 case.


   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 20
Case 20-40163-JMM        Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15                   Desc Main
                                Document    Page 21 of 26




                                     ARTICLE XII.
                               EFFECTS OF CONFIRMATION


           12.2    Binding Effect.

          This Plan shall be binding on and inure to the benefit of Debtor, all current and
   former holders of claims against and Interests in Debtor and their respective successors and
   assigns, and all other parties-in-interest in Debtor’s Chapter 11 case.

           12.3    Authorization of Further Action.

          The entry of the Confirmation Order shall constitute a direction to and authorization
   for the Debtor to take or cause to be taken any action necessary or appropriate to
   consummate the transactions contemplated by this Plan and any related documents or
   agreements prior to and through the Effective Date, and all such actions taken or caused to
   be taken in accordance with the provisions of this Plan shall be deemed to have been
   authorized and approved by the Bankruptcy Code without the need for any additional
   authorizations, approvals or consents.

           12.4    Exculpation.

            Debtor, and the agents, employees, attorneys, and accountants of the Debtor, each
   acting solely in their capacities as such, shall not be liable to any holder of a claim against
   the Debtor for any act or omission in connection with or arising out of the administration
   of this Chapter 11 Case, including, without limitation, the negotiation, preparation and
   pursuit of Confirmation of the Plan, the consummation of the Plan, the administration of
   the Plan or the property to be distributed under the Plan except in each case for liability
   based on willful misconduct or gross negligence as finally determined by the Bankruptcy
   Court. The Debtor and its agents, attorneys, and accountants each acting solely in their
   capacities, shall be entitled to rely, in every respect, upon the advice of counsel with respect
   to their duties and responsibilities under the Plan.


           12.5    Injunction.

         EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS PLAN, ALL
   HOLDERS OF CLAIMS AGAINST OR INTERESTS IN DEBTOR ARE
   PERMANENTLY ENJOINED, FROM AND AFTER THE EFFECTIVE DATE, FROM
   (1) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
   PROCEEDING OF ANY KIND ON ANY SUCH CLAIM AGAINST OR INTEREST IN
   DEBTOR OR AGAINST THE PROPERTY DEALT WITH BY THIS PLAN, OR
   DEBTOR’S ESTATE; (2) THE ENFORCEMENT, ATTACHMENT, COLLECTION OR
   RECOVERY BY ANY MANNER OR MEANS OF ANY JUDGMENT, AWARD,
   DECREE OR ORDER AGAINST THE PROPERTY DEALT WITH BY THIS PLAN OR


   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 21
Case 20-40163-JMM        Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15                    Desc Main
                                Document    Page 22 of 26



   DEBTOR’S ESTATE; AND (3) CREATING, PERFECTING OR ENFORCING ANY
   ENCUMBRANCE OR ANY KIND AGAINST THE PROPERTY OR INTERESTS IN
   PROPERTY OF THE DEBTOR’S ESTATE OR PROPERTY DEALT WITH BY THIS
   PLAN EXCEPT AS OTHERWISE PROVIDED HEREIN.         FURTHER ALL
   CREDITORS FILING CLAIMS IN THIS PROCEEDING SHALL, ON THE
   EFFECTIVE DATE OF THE PLAN, BE REQUIRED TO DISMISS DEBTOR FROM
   ANY ACTION FILED IN ANY COURT.

        INJUNCTION DOES NOT APPLY TO ANY CLAIMS AGAINST NON-
   DEBTOR 3RD PARTIES.

           12.6    Releases.

                   12.6.1 Nothing in this Plan shall release any Person (other than Debtor and
   the Debtor’s estate as described in paragraph 12.4) from any claims, obligations, rights,
   Causes of Action, demands, suits, proceedings or liabilities based on any act or omission
   arising out of such Person’s fraud, breach of fiduciary duty, malpractice, gross negligence
   or willful misconduct. The Debtor shall have the right to pursue such rights of action,
   including the rights under section 502(d) of the Bankruptcy Code as a defensive measure,
   including for purposes of setoff against distributions, if any, due to a holder of a claim or
   Interest pursuant to this Plan.

                    12.6.2 To the fullest extent permitted by applicable law, neither the Debtor,
   nor any of its attorneys, shall be liable or incur any liability to any holder of a claim against
   the Debtor for any act or omission in connection with, relating to, or arising out of, the
   Chapter 11 case, the solicitation of acceptances of this Plan, the pursuit of Confirmation of
   this Plan, the consummation of this Plan or the administration of this Plan except in each
   case for their fraud, breach of fiduciary duty, gross negligence or willful misconduct, and
   in all respects the Debtor shall be entitled to reasonably rely on the advice of counsel with
   respect to its duties and responsibilities under this Plan.

           12.7    Ambiguity and Integration.

                   12.7.1 Ambiguities.

          Ambiguities and uncertainties in this Agreement, if any, shall not be interpreted
   against either party, irrespective of which party may be deemed to have caused the
   ambiguity or uncertainty to exist.

                   12.7.2 Counterparts; Integration; Effectiveness.

           This Agreement may be executed in counterparts (and by different parties hereto in
   different counterparts), each of which shall constitute an original, but all of which when
   taken together shall constitute a single contract. This Plan, taken together with the
   Disclosure Statement, constitute the entire contract among the parties relating to the subject
   matter hereof and supersede any and all previous agreements and understandings, oral or


   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 22
Case 20-40163-JMM       Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15                  Desc Main
                               Document    Page 23 of 26



   written, relating to the subject matter hereof. This Plan shall become effective on the
   Effective Date as provided herein. Delivery of an executed counterpart of a signature page
   of this Agreement by telecopy or other electronic imaging means shall be effective as
   delivery of a manually executed counterpart of this Agreement.

                                 ARTICLE XIII.
                          COMPROMISES AND SETTLEMENTS

            Pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule
   9019(a), and except as provided by Article 5.1 and Article 5.2, the Debtor may compromise
   and settle various claims against Claimants, creditors or other Persons, in accordance with
   the provisions of this Plan. Debtor expressly reserves the right (with Bankruptcy Court
   approval, following appropriate notice and opportunity for a hearing) to compromise and
   settle claims against it and claims that it may have against other Persons.

                                    ARTICLE XIV.
                              MISCELLANEOUS PROVISIONS

          14.1    Bar Dates for Certain Claims.

                  14.1.1 Administrative Claims.

           The Confirmation Order shall establish the “Administrative Claims Bar Date” for
   filing administrative claims (other than (i) claims previously allowed by the Bankruptcy
   Court, (ii) the claims of professionals employed in the cases (“Professional Fee Claims”)
   and (iii) other claims for reimbursement), which date shall be thirty (30) days after the
   Liquidation Completion Date. Holders of asserted administrative claims, except for
   Professional Fee Claims or United States Trustee fees, whose claims were not paid prior to
   the Confirmation Date, shall submit requests for payment of administrative expenses on or
   before such Administrative Claims Bar Date or forever be barred from doing so. The notice
   of entry of the Confirmation Order to be delivered pursuant to Fed. R. Bankr. P. 3020(c)
   and 2002(f) shall set forth such date and constitute notice of the Administrative Claims Bar
   Date. The Debtor shall have sixty (60) days (or such longer period as may be allowed by
   order of the Bankruptcy Court) following the Administrative Claims Bar Date to review
   and object to such administrative claims before a hearing for determination of allowance
   of such administrative claims.

                  14.1.2 Professional Fee Claims; Substantial Contribution.

           All final requests for compensation or reimbursement of expenses pursuant to
   sections 327, 328, 330, 331, 503(b) or 1103 of the Bankruptcy Code for services rendered
   to Debtor prior to the Confirmation Date (including requests under section 503(b)(4) of the
   Bankruptcy Code by any professional or other entity for making a substantial contribution
   in Debtor’s Chapter 11 case) shall be filed and served on Debtor and his counsel, and the
   Office of the United States Trustee, as well as those parties filing notices of appearance in
   these cases or otherwise requesting notice of such application, no later than thirty (30) days


   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 23
Case 20-40163-JMM       Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15                 Desc Main
                               Document    Page 24 of 26



   after the Liquidation Completion Date, unless otherwise ordered by the Bankruptcy Court.
   Objections to applications of such professionals or other entities for compensation or
   reimbursement of expenses shall be filed and served on Debtor and its counsel, the Office
   of the United States Trustee, and the requesting professional or other entity within the time
   allotted by the Bankruptcy Rules.

          14.2    Payment of Statutory Fees.

           All fees payable under section 1930 of title 28 of the United States Code, as
   determined by the Bankruptcy Court at the Confirmation Hearing, shall be paid on or
   before the Effective Date.

          14.3    Severability of Plan Provisions.

           If, prior to entry of the Confirmation Order, any term or provision of this Plan is
   held by the Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court,
   at the request of the Debtor, shall have the power to alter and interpret such term or
   provision to make it valid or enforceable to the maximum extent practicable, consistent
   with the original purpose of the term or provision held to be invalid, void or unenforceable,
   and such term or provision shall then be applicable as so altered or interpreted.
   Notwithstanding any such holding, alteration or interpretation, the remainder of the terms
   and provisions of this Plan shall remain in full force and effect and shall in no way be
   affected, impaired or invalidated by such holding, alteration or interpretation. The
   Confirmation Order shall constitute a judicial determination and shall provide that each
   term and provision of this Plan, as it may have been altered or interpreted in accordance
   with the foregoing, is valid and enforceable pursuant to its terms.

          14.4    Successors and Assigns.

           The rights, benefits and obligations of any Person named or referred to in this Plan
   shall be binding on, and shall inure to the benefit of, any heir, executor, administrator,
   successor or assign of that Person.

          14.5    Term of Injunctions or Stays.

            Unless otherwise provided herein or in the Confirmation Order, all injunctions or
   stays in effect in the Chapter 11 cases under sections 105 or 362 of the Bankruptcy Code
   or any order of the Bankruptcy Court, and in existence on the Confirmation Date (excluding
   any injunctions or stays contained in this Plan or the Confirmation Order), shall remain in
   full force and effect during the term of the Plan. All injunctions or stays contained in this
   Plan or the Confirmation Order shall remain in full force and effect in accordance with
   their terms, notwithstanding 11 USC §362(c).




   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 24
Case 20-40163-JMM        Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15                    Desc Main
                                Document    Page 25 of 26



           14.6    Revocation, Withdrawal or Non-Consummation.

           Debtor reserves the right to revoke or withdraw this Plan at any time prior to the
   Confirmation Date and to file other Plans of Liquidation. If Debtor revokes or withdraws
   this Plan or if Confirmation does not occur, or if the Confirmation Order is vacated, then
   (i) this Plan shall be null and void in all respects; (ii) any settlement or compromise
   embodied in this Plan (including the fixing or limiting to an amount any claim or Interest
   or Class of claims or Interests), assumption or rejection of executory contracts or leases
   effected by this Plan, and any document or agreement executed pursuant to this Plan shall
   be deemed null and void, and (iii) nothing contained in this Plan, and no acts taken in
   preparation for consummation of this Plan, shall (a) constitute a waiver or release of any
   claims by or against, or any Interests in, Debtor or any other Person; (b) prejudice in any
   manner the admission of any sort by Debtor or any other Person.

           14.7    Plan Supplement.

            Any and all exhibits, lists or schedules referred to herein but not filed with this Plan
   shall be contained in the Plan Supplement and filed with the Clerk of the Bankruptcy Court
   at least fourteen days prior to the date of the commencement of the Confirmation Hearing.
   Thereafter, any Person may examine the Plan Supplement in the office of the Clerk of the
   Bankruptcy Court during normal court hours. Holders of claims or Interests may obtain a
   copy of the Plan Supplement on written request to Debtor in accordance with Article 14.11
   below and subject to the terms of the Protective Order.

                   14.10 Prepayment.

           The Debtor shall have the right to prepay any or all of the claims hereinabove set
   forth, without penalty. No notice of prepayment shall be required. In the event Debtor
   prepays any secured claim, or any portion thereof, the remaining balance of such secured
   claim shall be re-amortized for the term specific to such secured claim and the annual
   payment amount adjusted accordingly.

           14.11 Notices to Debtor.

           Any notice, request or demand required or permitted to be made or provided to or
   on Debtor under this Plan shall be (i) in writing, (ii) served by (a) certified mail, return
   receipt requested; (b) hand delivery; (c) overnight delivery service; (d) first class mail; or
   (e) facsimile transmission, and (iii) deemed to have been duly given or made when actually
   delivered or, in the case of notice by facsimile transmission, when received and
   telephonically confirmed, addressed as follows:

            Debtor:                               Robert Allen Auto Group, Inc.
                                                  Attn: Robert Allen
                                                  9075 Stoney Creek Rd.
                                                  Pocatello ID 83204



   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 25
Case 20-40163-JMM      Doc 115 Filed 12/31/20 Entered 12/31/20 12:32:15                 Desc Main
                              Document    Page 26 of 26



           Attorney for Debtor:                Steven L. Taggart, Esq.
                                               MAYNES TAGGART PLLC
                                               P.O. Box 3005
                                               Idaho Falls, ID 83403-3005

         Or at such other address that Debtor may designate in writing in a Notice of
   Change of Address filed with the Court or served upon creditor(s).

          14.12 Governing Law.

          Unless a rule of law or procedure is supplied by federal law (including the
   Bankruptcy Code and Bankruptcy Rules), the laws of the state of Idaho shall govern the
   construction and implementation of this Plan and any agreements, documents, and
   instruments reinstated or executed in connection with this Plan.

                         DATED:          December 31, 2020

                                         ROBERT ALLEN AUTO GROUP, INC.

                                  By:    /s/ Robert Allen_____
                                  Its:   President


                                         MAYNES TAGGART PLLC

                                         /s/ Steven L. Taggart
                                         Steven L. Taggart, Esq.




   CHAPTER 11 PLAN OF LIQUIDATION—ROBERT ALLEN AUTO GROUP, INC.
   Page No. 26
